DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending and herein considered.
	
Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claims 7-9 and 16-18 is not disclosed by the prior art of record.
Specification Objections
	The abstract is objected to for having a size (205 words) over the acceptable limit. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. Abstract amendment is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cervenka et al. US 2020/0167773 A1 (hereinafter Cervenka) in view of Arora US 2019/0318359 A1 (hereinafter Arora).
Regarding claim 1, Cervenka substantially discloses:
A computer-implemented method comprising (Methods, systems and computer-readable media for real-time payments settlement using hierarchy of distributed ledgers linked to a main ledger and implemented with multiple blockchains, where the ledgers “may capture and record certain information associated with deposits, withdrawals, and each transaction during the settlement process, including an updated account balance for both the payor user and the payee user (e.g., the sending and receiving bank) with the transaction applied, the transaction amount” (Cervenka: par. 31-32, 36-38, 42, 92, 95)):
generating a first item-level 
storing the first item-level  (When the users (banks) deposit funds for the first time, “then the ledger 312 would record $3 M USD under Bank A's account value, $4 M USD under Bank B's account value, $1 M USD under Bank C's account value, and $2.2 M USD under Bank D's account value. Thus, although the funds deposited by the users may be aggregated in the pool account 310, the ledger 312 would still track each user's deposit individually as if those users had deposited funds into their own respective accounts (items) provided by the pool entity”; the process is similar for  ledgers 322 and 332 (Cervenka: par. 75, 78, 81; Fig. 3). The bank identifiers (Bank A, Bank B) are also account identifiers (see Cervenka: e.g. Fig. 3 and above) and are unique strings associated with item-level value that uniquely identifies an item] and pools do not need to be in clear text as shown here”  (Cervenka: par. 140, 147; Fig. 5). Cervenka: Fig. 5 block 508 and par. 139-141 show the structure corresponding to a (first) block of the first blockchain (ledger 312) storing the funds deposit transaction for a bank (Bank A) outlined above).
Cervenka does not expressly disclose an item-level hash value. However, Arora (par. 25) teaches that an account identifier is obtained by hashing a “primary account number” (corresponds to the unique string of Cervenka). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cervenka and Arora to at least hash the unique string of characters that identifies the bank and the bank’s account. One would have done so, at least to identify “the transaction account without compromise of any account detail” (Arora: par. 25). Accordingly, Cervenka in view of Arora discloses generating a first item-level hash value, and further discloses:
in response to a first transaction that affects the first item, storing a first transaction entry in a second block that belongs to the first blockchain; wherein the first transaction entry includes the first item-level hash value and transaction data relating to the first transaction (Following the initial deposit of funds outlined above, the bank (Bank A) may perform a transaction that affects the bank’s account, e.g. a funds deposit, funds withdrawal or funds transfer (Cervenka: e.g. par. 140). In one scenario, Bank A performs an additional deposit of funds (1 M) to replenish the account (Cervenko: par. 133). The deposit transaction is recorded in the first blockchain in a second block and ;
generating a first group-level hash value that uniquely identifies a specific group of two or more items; wherein the two or more items include the first item;
storing the first group-level hash value in a third block that belongs to a second blockchain that is distinct and separate from the first blockchain (“The main ledger [blockchain]  400 [Global RTP Ledger] may be used to record transactions, account values, and/or pool values across multiple [pool] ledgers (and in this instance, multiple currencies)” (Cervenka: par. 122, Fig. 4). In one instance, Bank A of pool A (ledger 312 of Fig. 3 or ledger 412 of Fig. 4) performs a cross-pool ( cross-ledgers) transaction that includes a transfer of funds (1M) to Bank F of pool B (ledger 322 of Fig. 3 or ledger 422 of Fig. 4); the transaction is recorded in block 614 (73) of the main blockchain (Cervenka: par. 147-148, Fig. 4, 6), where Bank A and Bank F are hashed identifiers of respective accounts (per above), and the Merkle root hash (group-level hash value) includes a hash over the Bank A/F’s hashed identifiers (Cervenka: par. 145). Alternatively, the Bank A hashed identifier together with the Bank F hashed identifier is the first group-level hash value);
in response to a second transaction that affects the specific group as a whole, storing a second transaction entry in a forth block that belongs to the second blockchain; wherein the second transaction entry includes the first group-level hash value and transaction data relating to the second transaction (In one scenario, the cross-leger transfer (between Bank A and Bank F) is repeated (or may be a transfer .
The aforementioned covers all the limitations of claim 1.

Regarding claims 2-6, the rejection of claim 1 under 35 U.S.C 103 is incorporated herein. In addition, Cervenka in view of Arora discloses:
(2) The first item-level hash value is generated based on a set of attributes associated with the first item (SHA256 (Cervenka: par. 145) is a block hashing algorithm; hence, hashing is based at least on the length of the character string (Cervenka: 140) that represents the bank identifier).
(3) The first group-level hash value is generated based on at least the first item-level hash value (as outlined for the rejection of claim 1). 
(4) Each item of the two or more items of the specific group of two or more items is stored in the first blockchain (Cervenka: par. 146-147, Fig. 6; Transaction 606 is a transfer between Bank A and Bank B, both associated with same (blockchain) pool A).
(5)  A first particular item of the two or more items of the specific group of two or more items is stored in the first blockchain and a second particular item of the two or more items of the specific group of two or more items is stored in a third blockchain (Cervenka: Fig. 6; transaction 618 is a transfer between Bank A (pool A) and Bank F (pool B); and as outlined for the rejection of claim 1).
(6) At least one of the first blockchain and second blockchain comprise a permissioned blockchain accessible by authorized entities (Cervenka: e.g. par. 62-63).

claims 10-15, they correspond to claims 1-6 and claims 10-15 do not disclose beyond the features of claims 1-6. Therefore, claims 10-15 are rejected under 35 U.S.C 103, as being unpatentable over Cervenka in view of Arora for the same reasons outlined for the rejection of claims 1-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yegorin US 2020/0134066 A1
Wu et al US 2019/0188711 A1
Vo et al. US 2019/0340267 A1 
Carey at al. US 2018/0165476 A1

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-11-2021